DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Amendment
Acknowledgement of preliminary amendment dated 06/06/2019 to remove multiple dependency from the claims.   
Domestic Benefit
	Present application 16/467,273 filed 06/06/2019 is a national stage entry of PCT/JP2017/034346 with international filing date of 09/22/2017.
Foreign Priority
	Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
Copies of the certified copies of the priority documents (i.e., application number 2016-246938 filed in Japan on 12-20-2016) have been received as of 06/06/2019 in this National Stage application from the International Bureau (PCT Rule 17.2(a)).



Information Disclosure Statement
The information disclosure statement submitted on 09/06/2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- or –Conventional Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). In the instant case, Figure 1 is described in the BACKGROUND section and is therefore prior art1.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
	Written description page 3, paragraph 0012, line 5 states, “has become used” could benefit from some rephrasing for the purpose of clarity. 
	Written description page 6, paragraph 0028, line 3 states, “typical polishing process” such that a different word besides “typical” is recommended for the gist of the invention of Figures 2A-2D. 
	Written description page 14, paragraph 0066, line 7 uses abbreviation, “LPDs” that is not previously defined in the written description as light point defects. Please define abbreviation for clarification purposes.  
Appropriate correction is required.

The use of the trade name or a mark used in commerce as mentioned in page 16, paragraph 0080, lines 30-31, has been noted in this application2. 
It is unclear if the terms SC-1 and SC-2 are trade names or marks: Written description paragraphs 0042 and 0065 mention SC-1 and SC-2 that both appear to be well-known abbreviations for cleaning processes using specific chemicals that are defined in paragraph 0065.   
The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- METHOD OF POLISHING SILICON WAFER INCLUDING NOTCH POLISHING WITH WATER AND METHOD OF PRODUCING SILICON WAFER --. 

Claim Interpretation
Claim 1 recites at end of claim, “state where the front surface is wet with water” is expressly defined by Applicant in two locations: 
	Paragraph 0040 states, 
Here, “state where the front surface of the silicon wafer is wet with water” refers to a state where a water layer F is formed on the front surface of the silicon wafer W as illustrated in FIG. 3B. 

	Paragraph 0047 states,  
Note that drying and adhesion of the splash H of the slurry S splashed on the front surface can also be inhibited by continuously supplying water to the front surface of the silicon wafer W during the above polishing on the beveled portion of the notch portion instead of performing the above formation of the water layer F. Accordingly, the state obtained by this feature is also included in the “state where the front surface of the silicon wafer is wet with water” specified herein. In this case, the front surface of the silicon wafer S may remain hydrophobic, or may be a hydrophilic surface obtained by performing the hydrophilization process.

As such, these are the two definitions used to define aforementioned limitation of claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is indefinite by being unclear in reciting, “5 Claim 1” because the claim dependency is unclear. For purpose of examination on the merits claim 6 depends on claim 1. 
	Dependent claim 18 does not alleviate the indefiniteness from claim 6 and is rejected for incorporating the indefiniteness from claim 6. 
	Claim 7 is indefinite by being unclear in reciting, “6 Claim 1” because the claim dependency is unclear. For purpose of examination on the merits claim 7 depends on claim 1. 
	Claim 7 is indefinite by ignoring already established antecedent basis between parent claim 1 and the recited elements of claim 7 as follows:  
Parent claim 1 already recites “a silicon wafer” however claim 7 three times recites, “a silicon wafer.” 
 Parent claim 1 already recites “a notch” however claim 7 recites, “a notch portion.”  
Parent claim 1 already recites “a periphery” however claim 7 recites, “a periphery.”  
Claim 7 presents a logistics-nightmare when comparing antecedent basis between present claim and parent claim 1. For purpose of examination on the merits there is one of everything. 
	Claim 7 is further indefinite by reciting, “the steps in the following order” because it is unclear if this aforementioned phrase refers to only the steps expressly recited in claim 7 OR to parent claim 1 as well? For purpose of examination on the merits the individual steps of claim 7 are in the following order as listed in claim 7.   
	Claim 14 is indefinite for the same reasons as claim 7 supra with respect to the antecedent basis issues and clarity issues except that claim 14 depends on claim 2 and claim 1. 
Claim 15 is indefinite for the same reasons as claim 7 supra with respect to the antecedent basis issues and clarity issues except that claim 15 depends on claims 3, 2 and 1.
Claim 16 is indefinite for the same reasons as claim 7 supra with respect to the antecedent basis issues and clarity issues except that claim 16 depends on claims 4, 2 and 1.
Claim 17 is indefinite for the same reasons as claim 7 supra with respect to the antecedent basis issues and clarity issues except that claim 17 depends on claims 5 and 1.
Claim 18 is indefinite for the same reasons as claim 7 supra with respect to the antecedent basis issues and clarity issues except that claim 18 depends on claims 6 and 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0287656 A1 to Schwandner in view of JP2010-137328 A Hakomori and in view of 2005/0221615 A1 to Toyota et al. (“Toyota”).
	Regarding independent claim 1, Schwandner teaches a method of polishing (see title) a silicon wafer (see paragraph 0025: there is silicon wafer), comprising:
a double-side polishing step (see paragraph 0024) of performing polishing on a front surface and a back surface of a silicon wafer (see paragraph 0025);
a notch portion polishing step (see paragraph 0024: there is a “edge-notch polishing”) of performing polishing on a beveled portion of a notch portion of the silicon wafer (see paragraph 0025: there is silicon wafer); 
a peripheral beveled portion polishing step (see paragraph 0024 there is a “edge-notch polishing”) of performing polishing on the beveled portion on a periphery of the silicon wafer (see paragraph 0025: there is silicon wafer); 
a finish polishing step (see paragraph 0024: there is “finish polishing (mirror polishing, SSP)”) of performing finish polishing on the front surface (i.e., as per paragraph 0024 the finish mirror polishing is only on one side) of the silicon wafer (see paragraph 0025: there is silicon wafer) after the peripheral beveled portion polishing step (i.e., as per paragraph 0024: the finish polishing step is after the “edge-notch polishing”). 
Schwandner does not expressly teach that the notch portion polishing step happens before the peripheral beveled portion polishing step. 
A problem encountered by Schwandner as discussed in Hakomori is that the notch alignment/detection may be separate from the actual polishing equipment for large diameter wafer polishing. 
Hakomori, however, teaches in paragraphs 0072-0080 that the notch polishing of paragraphs 0073-0075 occurs before the edge polishing of paragraphs 0076-0080 and by providing the notch alignment in the same polishing equipment. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Hakomori’s invention with Schwandner’s invention would have been beneficial as stated in abstract and paragraph 0001 of Hakomori in order to orientate a notch portion in a particular direction for polishing and for applying to large diameter wafers.  
 Neither Schwandner nor Hakomori teach of a wet water state during polishing of the notch part. 
Toyota, however, in paragraphs 0043-0047 and 0052 teaches of continuously dripping pure water onto the front surface of a wafer/substrate during polishing of the peripheral edge part, in order to prevent contamination of the front surface of the wafer/substrate due to particles when polishing the peripheral edge part of the substrate. Further, Toyota teaches in paragraph 0056 that this may be applied to the notch as well.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Toyota’s invention with Hakomori’s invention and Schwandner’s invention would have been beneficial as stated in paragraphs 0043, 0052 and 0056 of Toyota in order to provide a clean wafer/substrate during and after polishing the notch and edge portions.  
	Regarding claim 2, Toyota in combination with Schwandner and Hakomori teach wherein the water wet state is achieved by subjecting the front surface to a hydrophilization process to obtain a hydrophilic surface and supplying water (i.e., this is made obvious over Toyota in paragraphs 0042-0047. Specifically, Toyota teaches using a surfactant to coat the front surface of a wafer/substrate prior to polishing of the peripheral edge part and notch as per paragraph 0056) to the hydrophilic surface after the double-side polishing step (the double sided polishing step and ordering of steps is made obvious over Schwandner and Hakomori).
Regarding claim 3, Toyota in combination with Schwandner and Hakomori teach
wherein the hydrophilization process is chemical cleaning (Toyota: refer to claim 2 rejection, supra. This appears to be chemical cleaning because of the surfactant as stated in paragraph 0044, “The material of the resist 26 is, for example, an aromatic azido compound, or an aromatic diazido compound, and formation of the resist 26 makes the substrate surface hydrophobic. The resist 26 also has a function of preventing polishing particles and Si particles generated by polishing…” Further, the definition of surfactant such they are compounds that lower surface tension that would therefore act as detergents or wetting agents or foaming agents suggests that there is cleaning).
Regarding claim 4, Toyota in combination with Schwandner and Hakomori make obvious wherein the supply of water is performed at a flow rate of 1 L/min or more and 10 L/min or less (the claimed range of water flow rate at issue appears to be a [i] result-effective variable3 that may be [ii] optimized4 given the general conditions of the claim. As per Toyota it appears that the polishing speed of the actual polishing would dictate the amount of water flow needed to clean the wafer/substrate. The general condition of the claimed method/structure is the combination of Schwandner/Hakomori and Toyota of polishing edges and notches).
Regarding claim 5, Toyota in combination with Schwandner and Hakomori teach wherein the water wet state is achieved by continuously supplying water to the front surface (i.e., refer to claim 1 and 2 rejection with respect to Toyota, supra) after the double-side polishing step (the double sided polishing step and ordering of steps is made obvious over Schwandner and Hakomori).
Regarding claim 8, Toyota in combination with Schwandner and Hakomori make obvious the supply of water is performed at a flow rate of 1 L/min or more and 10 L/min or less (refer to claim 3 and claim 4 rejection, supra).

Claims 7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0287656 A1 to Schwandner in view of JP2010-137328 A Hakomori in view of 2005/0221615 A1 to Toyota et al. (“Toyota”) and in view of Applicant’s Admitted Prior-Art (“AAPA”).
	Schwandner and Hakomori and Toyota teach all limitations of claim 1 that claim 7 depends. 
	Regarding claim 7, AAPI teaches of producing a silicon wafer (see paragraph 0002), comprising the steps in the following order of: forming a notch portion (see paragraph 0003) on a periphery of a single crystal silicon ingot grown by the Czochralski process (growing process as per paragraph 0002); slicing the ingot to obtain a silicon wafer (slicing as per paragraph 0004); and subjecting the sliced silicon wafer to the method of polishing a silicon wafer, according to claim 1 (refer to claim 1 rejection, supra).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining AAPI’s invention with Toyota’s invention and Hakomori’s invention and Schwandner’s invention would have been beneficial in order to provide a single crystal silicon wafer for polishing. 
	Regarding claim 14, method of producing a silicon wafer, comprising the steps in the following order of: forming a notch portion on a periphery of a single crystal silicon ingot grown by the Czochralski process; slicing the ingot to obtain a silicon wafer; and subjecting the sliced silicon wafer to the method of polishing a silicon wafer, according to claim 2 (refer to claim 7 rejection and claim 2 rejection, supra).
	Regarding claim 15, a method of producing a silicon wafer, comprising the steps in the following order of: forming a notch portion on a periphery of a single crystal silicon ingot grown by the Czochralski process; slicing the ingot to obtain a silicon wafer; and subjecting the sliced silicon wafer to the method of polishing a silicon wafer, according to claim 3 (refer to claim 7 rejection and claim 3 rejection, supra).
Regarding claim 16, a method of producing a silicon wafer, comprising the steps in the following order of: forming a notch portion on a periphery of a single crystal silicon ingot grown by the Czochralski process; slicing the ingot to obtain a silicon wafer; and subjecting the sliced silicon wafer to the method of polishing a silicon wafer, according to claim 4 (refer to claim 7 rejection and claim 4 rejection, supra).
Regarding claim 17, a method of producing a silicon wafer, comprising the steps in the following order of: forming a notch portion on a periphery of a single crystal silicon ingot grown by the Czochralski process; slicing the ingot to obtain a silicon wafer; and subjecting the sliced silicon wafer to the method of polishing a silicon wafer, according to claim 5 (refer to claim 7 rejection and claim 5 rejection, supra).
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, Toyota teaches in paragraph 0049 the “polishing ends” that refers to the polishing of the notch and edge that is then chemically cleaned. Therefore,  the limitations of claim 9 contain allowable subject matter.  

Regarding claim 10, Toyota teaches in paragraph 0049 the “polishing ends” that refers to the polishing of the notch and edge that is then chemically cleaned. Therefore,  the limitations of claim 10 contain allowable subject matter.  

Regarding claim 11, Toyota teaches in paragraph 0049 the “polishing ends” that refers to the polishing of the notch and edge that is then chemically cleaned. Therefore,  the limitations of claim 11 contain allowable subject matter.  

Regarding claim 12, Toyota teaches in paragraph 0049 the “polishing ends” that refers to the polishing of the notch and edge that is then chemically cleaned. Therefore,  the limitations of claim 12 contain allowable subject matter.  

Regarding claim 13, Toyota teaches in paragraph 0049 the “polishing ends” that refers to the polishing of the notch and edge that is then chemically cleaned. Therefore,  the limitations of claim 13 contain allowable subject matter.  

Claims 6 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and intervening claims.
Regarding claim 6, Toyota teaches in paragraph 0049 the “polishing ends” that refers to the polishing of the notch and edge that is then chemically cleaned. Therefore,  the limitations of claim 6 contain allowable subject matter.  
Claim 18 contains allowable subject matter, because it depends on the allowable subject matter of claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form: Reference C teaches in paragraph 0081 of providing water for notch polishing; Reference D teaches in paragraph 0036 of providing a water film for notch polishing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Nomiya, 509 F.2d 566, 570-71 (CCPA 1975) (The determination of prior art admissions is based upon Applicants’ representations on their application)
        2 It appears that Surfscan SP2 and  KLA-Tencor are trademarks.   
        3 In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (A particular parameter must first be recognized as a result-effective variable before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation). 
        
        4 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).